COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00163-CV

In the Matter of S.S.                    §    From The Probate Court

                                         §    of Denton County (MH-2015-216)

                                         §    July 28, 2015

                                         §    Opinion by Justice Gabriel

                                         §    Dissent and Concurrence by
                                              Justice Gardner

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order for temporary inpatient mental health services is reversed and we render

judgment denying the State’s application for court-ordered temporary mental

health services.   We further order S.S.’s immediate release from involuntary

commitment.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel